Citation Nr: 0016776	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  96-09 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tendonitis of the right 
elbow.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1974 to May 
1977, and from August 1977 to June 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  

In October 1995 the RO, in pertinent part, denied service 
connection for tendonitis of the right elbow and tendonitis 
of the right wrist.  The veteran appealed the denial of 
service connection for these two disabilities and later 
perfected his appeal of these two issues.  

In May 1999 the RO granted service connection for tendinitis 
of the right wrist, assigning a 10 percent disability rating.  
The veteran has not appealed this decision.  

Thus, the issue of service connection for right wrist 
tendonitis is no longer before the Board as this benefit has 
been already granted by the RO.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The record shows that the veteran requested a hearing before 
a travel Member of the Board in his February 1996 substantive 
appeal.  Such a hearing was scheduled; however, the veteran 
reported that he would not be able to attend the hearing due 
to a family emergency.  He requested that the hearing be 
rescheduled.  

In April 2000 and again in May 2000 the veteran was requested 
to clarify whether he still wanted to attend a hearing, and 
which type he would like to attend.  The RO advised him that 
if he did not respond, it would be assumed that he still 
wanted a hearing before a Member of the Board at the RO.  
There is no record of the veteran responding to the RO's 
requests for clarification.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991).

Under the circumstances, the Board remands the issue of 
entitlement to service connection for tendonitis of the right 
elbow to the RO for the following action:  

The veteran should be scheduled to appear 
at a personal hearing before a travel 
Member of the Board sitting at the RO as 
soon as it may be feasible.  Notice 
should be sent to the veteran and his 
service representative.  The veteran 
should be asked to submit any other 
information, evidence, or arguments that 
may be pertinent to the appeals at that 
time.  

The purpose of this remand is to ensure due process of law.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action by the appellant is 
required, until he is notified by the RO.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).





